Citation Nr: 1100843	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  05-33 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for myasthenia gravis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1968.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In 
March 2009 the Board reopened and remanded the Veteran's claim 
for service connection for myasthenia gravis for further 
development.  In April 2010the Board requested a medical opinion 
from the Veterans Health Administration (VHA).  The VHA 
examiner's opinion was received in October 2010.  

In December 2008, the Veteran and his wife testified at a travel 
board hearing at the RO before the undersigned Veterans Law 
Judge.  A transcript of that hearing has been associated with his 
claims folders.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In December 2010, the Veteran and his representative submitted 
additional evidence to the Board, expressly noting that he did 
not waive his right to have the evidence initially reviewed by 
the RO.  The law requires that the RO consider the evidence added 
to the record, re-adjudicate the claim, and issue an appropriate 
SSOC.  38 C.F.R. §§ 19.31, 19.37 (2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

The RO should readjudicate the claim of 
entitlement to service connection for 
myasthenia gravis, taking into account all 
evidence received since the February 2010 
supplemental statement of the case (SSOC), 
including the September 2010 VHA opinion and 
the Veteran's written contentions submitted 
in December 2010.  If the claim remains 
denied, a SSOC should be furnished to the 
Veteran and his representative.  The SSOC 
should contain notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should be 
returned to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


